Title: From George Washington to Jonathan Williams, 10 August 1782
From: Washington, George
To: Williams, Jonathan


                  
                     Sir,
                     Head Qrs State of New York Augt 10th 1782
                  
                  I have to acknowledge your favor of the 6th of June, and to thank you for a very handsome pair of Epaulets, presented in your behalf, by Major Franks.  I receive them Sir as a testimony of the favourable sentiments you have been pleased to express of me, and am particularly indebted to you for the polite manner in which they are offered.  I have the honor to be Sir Yr most obedt Servt
                  
                  
                     Go: Washington
                  
               